Appellant pleaded guilty to possession of chemicals to make methamphetamine and conspiracy to distribute methamphetamine. In her plea agreement, she waived her right to appeal her conviction or sentence unless her sentence was above the greater of the guidelines range or any statutory minimum. She then was sentenced to 180 months’ imprisonment, which was within the calculated guidelines range of 168 to 210 months and was above the statutory minimum of 120 months. Appellant filed a notice of appeal despite her waiver, and her appointed counsel has concluded that the appeal is frivolous and moves to withdraw. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Appellant has not responded to counsel’s submission. See Cir. R. 51(b).
As her lawyer acknowledges, appellant’s waiver of her right to appeal makes this case frivolous. Appellant has told counsel that she does not want to challenge her guilty pleas, and thus the lawyer properly omits from his Anders brief any discussion about the plea colloquy or the voluntariness of appellant’s guilty pleas. See United States v. Knox, 287 F.3d 667, 670-72 (7th Cir.2002). And since an appeal waiver stands or falls with the guilty plea, United States v. Sakellarion, 649 F.3d 634, 638-39 (7th Cir.2011); United States v. Cole, 569 F.3d 774, 776 (7th Cir.2009), the appeal waiver must be enforced.
IT IS ORDERED that counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.